DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-12, 14-16, 19, 20, 23-26, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “a first latency transmission” and "the first latency data transmission", where claim should be consistent with the terms e.g. “a first latency data transmission” in lines 3-4.  
Claims 1, 10 and 19 recite the limitation "the marker signal cyclic redundancy check" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The limitation could possibly state “a cyclic redundancy check of the marker signal is masked by…” or “the marker signal’s cyclic redundancy check is masked by…”
Further claim 1, states “the marker signal indicates a set of orthogonal frequency multiplexed symbols including the second set of time-frequency resources used for the second latency data transmission so that the overlapping time-frequency resources are not decoded”.  Limitations should be positively recited, e.g. where the overlapping time-frequency resources indicated by the marker are not decoded. 													Claim 10, states “the marker signal indicates a set of orthogonal frequency multiplexed symbols including the second set of time-frequency resources used for the second latency data transmission so that the apparatus does not decode overlapping time-frequency resources”.  Limitations should be positively recited, e.g. where the apparatus does not decode the overlapping time-frequency resources indicated by the marker. 											

Response to Arguments
Applicant's arguments filed 4/23/2022 have been considered but they are not fully persuasive.  The Applicant amends the claims and argues the references do not disclose the amended limitations.  The amendments overcome the prior art rejection but there are 112 issues as a result of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461